Per Cxtriam:
We have carefully examined this case, and find nothing in it that requires reversal. That the subtenant’s goods, found on the premises, were liable for distraint for rent due by the tenant, in the absence of any contract with the landlord to the contrary, is a proposition too plain for argument. Nor would it alter the matter that the tenant had goods on the premises sufficient to satisfy the landlord’s demand.
The irregularity of the appraisement was waived by the replevin, and the alleged sale amounted to nothing, for it was never consummated. By its terms as found in the lease, the price was left open for future determination by the parties concerned, and as a consequence, either could refuse to close it; and as Both did refuse to accede to Blank’s proposition, the sale never became effective, and so was out of the case.
Judgment affirmed.